

Exhibit 10.30
 
Non-promissory Short Term Revolving Financing Agreement
 
October 12, 2009
 
This Agreement is signed between the two parties as follows:


(1)
Citi Bank (China) Limited, Shanghai Branch

Address: 33th floor Citigroup Tower, No.33 Hua Yuan Shi Qiao Road, Lu Jia Zui
Finance and Trade Area, Shanghai, P.R.Chian
(hereinafter referred to as the Loan Bank), and


(2)
Xi’an TCH Energy Technology Co., Ltd.(“Xi’an TCH”)

Address: No.86 Gao Xin Road, Gao Xin District, Xi’an City, P.R.Chian, and


(3)
Inner Mongolia Erdos TCH Energy-Saving Development Co., Ltd (“Erdos TCH”).

Address: Etuokeqi Qipan Jing Industrial Park, Eros City, Inner Mongolia,
P.R.Chian
(Signatory (2) and Signatory (3) are hereinafter referred t to as the Customers)


The two parties hereby agree as follows:
 
1.
The attached “Financing Agreement General Terms and Conditions” and any relevant
ancillary files are integral parts of the agreement.
   

2.
The maximum amount of the financing: RMB20,000,000
   

In any case, the total outstanding financing the two customers have under this
agreement shall not exceed the aforementioned financing amount.

   
3.
Financing Currency: RMB
   

4.
Financing Methods and Limits:

· for discount business: shall not exceed RMB20,000,000
· for accounts payable financing: shall not exceed RMB20,000,000
 
In any case, the total outstanding financing subject to all the aforementioned
financing methods shall not exceed the maximum financing amount.

 
 

--------------------------------------------------------------------------------

 

5.
The longest maturity of any financing method: 6 months
   

6.
loaning rate/commission rate/financing rate:

· In reference to any discount business, the discount rate shall be determined
in the ancillary files to be attached.
· In reference to accounts payable financing, the financing rate shall be
determined in the ancillary files to be attached..

   
7.
Purpose of financing: for working capital needs and purchasing raw materials
   

8.
Guaranty and Guaranty Provider:

·
The customers shall provide Pledge Agreements signed between the customers and
the loan bank as cash guaranty

·
Xi’an TCH shall provide a Letter of Assurance for Erdos TCH as guaranty.

·
Erdos TCH shall provide a Letter of Assurance for Xi’an TCH as guaranty.

·
Shanghai TCH Energy Technology Co., Ltd. shall provide a Letter of Assurance as
guaranty.

·
Mr. Guohua Ku shall provide a Letter of Assurance as guaranty.

·
The customers shall provide Pledge Guaranties with its accounts receivable
through signing Accounts Receivable Pledge Agreement and Accounts Custody
Agreements with the loan bank.
     

9.
Penalty interest rate:
   

Pursuant to the provision in the term 12 of Financing Agreement General Terms
and Conditions, penalty interest rate shall be:
In RMB: penalty interest rate shall be the lowest penalty interest rate that is
allowed according to the related regulations of People’s Public of China on
overdue loans.
In US dollar: penalty interest rate shall be determined by the loan bank.
 
10.
Fees for setup of a credit line: the customers shall pay credit line setup fees
in accordance with the specified amount, time and other provisions in the
“Letter for  Credit Line Setup Fees ” issued by the loan bank in any time.
   

11.
Independence and division


 
 

--------------------------------------------------------------------------------

 


11.1
Every funding transaction supplied by the loan bank in accordance to the
agreement is an independent transaction. The relevant ancillary files provided
by the customers for each funding transaction under this the agreement
constitute a complete set of independent contract for the funding. The contract
shall automatically expire after the customers pay off all the principle and
interest and/or related interest.
   

11.2
Each customer shall have joint obligation under this agreement. If one  customer
fails in repayment for the payable on the due date, the loan bank shall have the
right to request the other customer(s) for repayment.
   

11.3
If the loan bank decides to cancel and/or terminate providing funds to one
customers, and/or accelerate the expiration date of any or all unpaid loans and
request for immediate repayment, the loan bank shall have the right to decide to
accelerate the expiration date of unpaid loans of the other customer(s).
   

11.4
It is irrevocably agreed by all the customers under this agreement that any
changes, amendments or supplements to the provisions of this agreement and its
ancillary files can be made by signing amendment or supplementary agreement
between the loan bank and the directly related customer, and no need the other
parties of this agreement to sign such amendment or supplements.
   

12.
restriction on related-party transaction:
   

12.1
The customers agree that, without the consent of the loan bank, the financing
under the agreement shall not be used for paying any transactions between the
customer(s) and its related parties. The related party includes (1) the
customers’ subsidiary, share-holding company (either directly or indirectly),
affiliated company, the customers’ shareholders (either legal entity or
individual), other corporations or companies in which the customers’
shareholders hold the shares directly or indirectly (no matter in control or
not); (2) any corporations or companies in which the customers’ shareholders’
(natural person) spouses, direct relatives, or collateral relatives in three
generations, directors, supervisors, executives, and any corporations or
companies in which the aforementioned persons hold the shares (no matter in
control or not); (3) the corporation in which the customers may actually take
controls in business through investment relationship, agreement or other
arrangements.


 
 

--------------------------------------------------------------------------------

 


12.2
If the customers need to use the fund under the agreement to pay for the
transactions between the customers and any aforementioned related party, the
customers should submit a written request to the loan bank. After being examined
and approved by the loan bank, the customers may use the funds approved for the
related party in accordance within the line of financing of this agreement.
   

13.
Special assurance:
   

Starting from the date of signing this agreement to the date when all the loan
principle and interests have been paid off, the customers hereby agree:


· 
the customers agree to deposit their incomes from sales of products and services
into the accounts with the loan bank (hereinafter referred to as “income
amount”), and average monthly income amount of the customers is no less than
RMB5,000,000. The condition for the first draw for the customers is that the
single month income amount shall reach 80% of the expected income amount as set
forth in the agreement for that month. The expected income amount for each month
is listed as follows.



Incoming Month
 
Expected Incoming Amount (RMB)
 
September, 2009
    6,600,000  
October, 2009
    6,600,000  
November, 2009
    11,900,000  
January, 2010
    11,900,000  
February, 2010
    11,900,000  
March, 2010
    11,900,000  
April, 2010
    11,900,000  
May, 2010
    11,900,000  
June, 2010
    11,900,000  
July, 2010
    11,900,000  
August, 2010
    11,900,000  
September, 2010
    11,900,000  
October, 2010
    11,900,000  


 
 

--------------------------------------------------------------------------------

 

·
For the customers, the interval between two drawings shall not be shorter than
30 days.
   

·
For the customers, the amount of each drawing shall not exceed 35% of the
maximum financing amount.
   

·
If a single month income amount is less than 70% of the expected income amount
of that month, the loan bank shall have the right to suspend, cancel or
terminate finance immediately in accordance with the term 16.2 of Financing
Agreement General Terms and Conditions, and to accelerate the expiration date of
part or all unpaid loans and request for immediate repayment. Meanwhile, the
loan bank shall have the off-set right in accordance with the term 15 of
Financing Agreement General Terms and Conditions.



WHEREAS, both parties of the agreement duly authorize representatives to sign
the agreement on the date stated in the beginning of the agreement, this
agreement shall take effect from the date of its execution by the duly
authorized representatives of the parties.


/s/ Representative of the Loan Bank

Representatives of the Loan Bank

 
 

--------------------------------------------------------------------------------

 

/s/ Representative of Xi’an TCH Engergy Technology Co., Ltd.
Representatives of Xi’an TCH Energy Technology Co., Ltd.


(Official sealed)


/s/ Representative of Inner Mongolia TCH Energy-Saving Development Co., Ltd.
Representatives of Inner Mongolia TCH Energy-Saving Development Co., Ltd.


(Official sealed)

 
 

--------------------------------------------------------------------------------

 

Financing Agreement General Terms and Conditions


1.
General Terms
   

1.1
The terms and conditions (“terms and conditions”) shall apply to each financing
transaction under the financing agreement signed from any time or signed in the
future between the customers and related branch of the Citi Bank (China) which
supplies the financing (“loan bank”) mentioned in the financing agreement
(“financing agreement”), and be binding on the customers and the loan bank.
   

1.2
The terms and conditions may be revised and/or amended by the financing
agreement, and shall be read with the financing agreement. The terms and
conditions is the integral part of the financing agreement (together are called
“the agreement”).
   

1.3
If the terms and conditions are inconsistent with the financing agreement, the
latter shall govern. If the financing agreement is inconsistent with the
ancillary files (defined as follows), the latter shall govern.
   

2.
Financing
   

2.1
Subject to the terms and conditions of the agreement and its ancillary files,
the customers may ask the loan bank and the loan bank may agree (but no obliged
to) to supply the customers with the non-promissory short term credit financing
(the financing), financing methods include loan, bank guarantee, standby letter
of credit, trading letter of credit, discount business, credits, acceptance
bill, accounts receivable/payable financing and/or import/export financing
(subject to the Article 4 of financing agreement upon specific situation). The
maximum of total financing amount for all financing method is accordance with
the amount in the Article 2 of the financing agreement(the maximum of
financing).
   

2.2
For the purpose of the agreement, ancillary files mean the following files
signed and conformed by the customers (as the case may be):



In reference to the loan, it shall mean (a) the notice of drawing; and (b)
notice of conforming(if any).

 
 

--------------------------------------------------------------------------------

 

In reference to the bank guarantee or standby letter of credit, it shall mean
the application and agreement for standby letter of credit/or letter of
guaranty.


In reference to the trading letter of credit, it shall mean (a) application for
the documentary credit, and (b) agreement for irrevocable standby letter of
credit.


In reference to the discount business, it shall mean (a) discount business
contract; and (b) any related ancillary files may be signed by the customers.


In reference to the credits, it shall mean (a) credit agreement; and (b) any
related files may be signed by the customers.


In reference to the acceptance bill, it shall mean acceptance bill agreement;
and (b) any related files may be signed by the customers.


In reference to the receivable/payable financing, it shall mean (a) application
letter; and (b) any related files may be signed by the customers.


In reference to the import/export financing, it shall mean (a) application
letter; and (b) any related files may be signed by the customers.


3
prerequisite conditions
   

3.1
Unless otherwise specified in the agreement or its ancillary files, any and each
use of the financing shall meet general prerequisite conditions and satisfy the
loan bank.


 
 

--------------------------------------------------------------------------------

 

4
Conditions of drawing and loans
   

4.1
For each loan, the customers shall provide the loan bank with the notice of
drawing in no less than 2 business days before the expected date for the drawing
. The customers shall confirm in each notice of drawing: (a) intended date of
drawing; (b) intended amount of drawing; and (c) intended payment date for
repaying the drawing. Once the loan bank receives the notice of drawing, the
customers shall not cancel the expected money drawing; and, if the customers
cancel the drawing after the notice is given, the customers shall be responsible
for  all the cost, fees and/or loss caused to the loan bank.
   

4.2
For each loan, the loan bank shall provide a conforming notice (called “the
confirming notice”). The conforming notice shall specify the necessary details
that may be chose by the loan bank. Unless there is any obvious error, the
conforming notice (or, if there is no such conforming notice), the internal
records of the loan bank [either in written or in electronic version]) shall be
the conclusive evidence in the aspect of supplying loans to the customers.
   

5
Repayment and the interest of the loans
   

5.1 
Subject to the term 5.2, all the due principle, accrual interest and other
payable, which are specified on the notice of drawing, should be fully repaid on
the due date. If the due date is not on a business date, the due date shall be
postponed to the first business day after this due date (the interest shall be
adjusted accordingly), if the business day belongs to another calendar month,
the aforementioned amount must be repaid on the business day before the due
date. The amount which is  repaid under this term may be borrowed again in
accordance with the terms and conditions of this agreement.  

 
5.2
By providing the loan bank with a new notice of drawing in no less than 2
business days before the due date, the customers may ask the loan bank to extend
all or parts of the principle amount of the due loan. If the loan bank agrees to
extend the loan, the customers shall be deemed having repaid this loan (or a
part of the loan, as the case may be) on the due date and in the meantime having
been granted a new loan upon the terms of the agreement. For avoiding questions,
the customers shall repay the accrued interests and other payables under the
previous loan.


 
 

--------------------------------------------------------------------------------

 

6.
Early repayment of loans, cash reimbursement and cancellation of letter of
credit/ letter of guarantee
   

6.1
Upon the agreement by the loan bank in written and in compliance with the
related regulations and rules of the Foreign Exchange Control Bureau (if
applies), the customers may pay off the loan with accrued interests early. The
prerequisite for an early pay back of the loan is that the customers have paid
in full to the loan bank all the costs and losses arose from such early
repayment. No other early repayment is allowed.
   

6.2
Whether or not a trading letter of credit and/or a standby letter of credit (
together called letter of credit) and/or bank guarantee are due, whether or not
the loan bank has been requested to make payment under the letter of credit
and/or the bank guarantee, the loan bank may request the customers to provide
cash reimbursement for all or part of loans under the issued letter of credit
and/or bank guaranty. The customers shall provide reimbursement in cash within 3
business days after receiving the request.
   

6.3
Notwithstanding the provisions in the 6.2 term, the obligations and duties of
customers shall not be exempted unless the loan bank notifies the customer that
the obligations and duties of customers under the agreement or any attachment
are exempted by a written notice. Notwithstanding the aforementioned notice, in
case the loan bank is responsible for the provisions of letter of credit/letter
of guarantee, the reimbursement of the term 13 shall be still effective. The
decision made by the loan bank on whether or not to exempt the obligations under
the letter of credit/letter of guarantee shall be binding on the customers.
   

7.
Taxation
   

7.1
Unless the law requests the customers to withhold any tax from the payment, the
customers shall not pay the tax and the tax shall be deemed as being cleared,
and shall not withhold any tax and any amount shall not be deducted. If the
customers have to withhold tax on the accounts payable or payments, or other tax
related amount, or other withholdings, the customers shall pay the loan bank
additional amount to ensure that the net amount received by the loan bank equals
to amount  as if taxes have not been withheld or and the other amounts have not
been paid. The customers shall pay tax on time and shall pay the taxes to be
withheld from paid or should be paid amounts under the agreement in accordance
with the law. Within 15 days, it shall provide the loan bank with documentation
(including all related tax return forms) which will satisfy the loan bank and
can prove that the customers have made payment to relevant authority.


 
 

--------------------------------------------------------------------------------

 

8.
Statement
   

8.1
The customers’ representations and warranties: the corporation is founded by Law
of People’s Republic of China, and shall have the right of signing this
agreement and any attachment, and take actions to make this agreement and the
attachments legal, effective, binding and enforceable.
   

8.2
Representations and warranties made by the customers under this agreement shall
be deemed as being made repeatedly on the date of each loan, letter of credit/
letter of guarantee, accounts receivable/payable financing or import/export
financing.
   

9.
Promise
   

9.1
The customers shall apply, receive and comply with all the legal ratification,
authorization, approval, registration, license and agreement, and remain in full
force and effect, to make sure to sign this agreement and other attachments
legally and to fulfill the duties. If the loan bank requires, the customers
shall provide the related evidence right away.
   

9.2
The customers shall notify the loan bank any event which may affect the ability
to fulfill their duties.
   

9.3
The financing under this agreement only satisfy the capital requirement for
general operation or other agreed purposes. The customers shall not use the
financing under this agreement in investment on stocks or other purposes than
core business of customers. The loan bank shall have no responsibility to
supervise or examine the usage of the financing under this agreement.


 
 

--------------------------------------------------------------------------------

 

10.
Special terms for foreign guaranty (when applicable)
   

10.1
The customers shall obey the rules issued by Foreign Exchange Control Bureau
from time to time with regards of financing under overseas related guarantee.
The customers shall promise hereby: within the validity period of the financing
agreement, (1) medium and long term foreign debt amount, (2) short term foreign
debt balance and (3) the total amount of the performance guarantee (hereinafter
referred to as balance of liabilities) of its foreign entity and person
(calculate according to the real balance of external liabilities) shall not
exceed the difference between it total investment and registration capital
(hereinafter referred to as the gap of investment). The customers shall register
the foreign liabilities in the Foreign Exchange Control Bureau after guarantee
the performance in the foreign country.
   

10.2
For the aforementioned purposes, the customers promise: in the valid period of
the financing agreement, the customers shall or on demand of the loan bank from
time to time provide the loan bank with the related files and/or information on
the balance of liabilities and the difference between the investment and
registered capital; and the aforementioned file and/or information shall be
true, accurate and complete.
   

11.
Fees and expenses
   

11.1
Any fees and expenses arising from negotiation, preparing, signing, protecting
or enforcing by the loan bank, or any fees or expenses from completion of this
transaction agreement or any ancillary document shall be compensated by the
customer, once the loan bank makes such request. The customer shall pay all
stamp tax and other taxes that related to this agreement or any ancillary
document.
   

12.
Penalty rate
   

Any loan, guarantee of letter/ credit, receivable account/payable account
financing and import/export financing, which should be paid on its due date on
time. Otherwise, the customers shall pay the penalty rate, and the penalty rate
shall be calculated from its due date to its actual payment day. The penalty
rate is defined in term 9 under Financing Agreement. Any penalty rate shall be
compounded monthly

 
 

--------------------------------------------------------------------------------

 

13.
Compensation
   

13.1
The customers shall compensate the loan bank all of losses, amount,
responsibility (including environmental liabilities), fees (including any
attorney fees and other legal fees arising from the loan bank taking any
enforcement or claim actions against the customer), charges and expenses arising
from performing this agreement or transaction under this agreement, but damages
caused by loan bank’s major negligence or intended misconducts are excluded.
   

13.2
The payment currency under this financing agreement should be consistent with
the currency specified in Article 3 of Financing Agreement.  If it is resulted
from judgment, arbitration, liquidation of guarantor or others that the currency
received by loan bank is not the currency for financing (financing currency)
provide by loan bank, the customer’s obligation to this agreement shall not be
released until the loan bank use the received money to buy sufficient amount of
financing currency through normal bank procedure. If the amount of the financing
currency bought by loan bank is less than the payable amount after it deducts
exchange cost under this agreement, the short difference shall be compensated by
customer, this compensation obligation is independent of customer’s other
obligations under this agreement, and it shall be a supplement to other
obligations.
   

13.3
Both parties agree that, under any circumstance, neither party shall take any
responsibilities for other party’s indirect or secondary losses or damages
arising from this agreement
   

14.
Payment and notice
   

14.1
Any payment under this agreement and its ancilliary files shall be paid by
customer according to the time, amount, currency and account specified by loan
bank, and shall be paid with the value on the due date on time. The either party
signing the agreement shall send its notice to its counterparty’s address as set
in this Financing Agreement, and the party should notify its address in a
written form to its counterparty.


 
 

--------------------------------------------------------------------------------

 

15.
Counteraction—Offsets
   

15.1
The customers agree that, besides loan bank’s rights according to laws, the loan
bank also has the right to combine or consolidate all of customer’s accounts
with its debt to the loan bank, or counteract or transfer any/ several credit
balance of any/several account of the customer to repay any of customer’s debt
to the loan bank under this agreement without notifying it to the customers, no
matter this debt is real or contingent, prime or secondary, is joint or severe,
due or undue, and in different nature or in different currency. In addition, if
any obligation of the customer to the loan bank is contingent or anticipative,
the loan bank has the right to suspend paying any money to customer until the
contingency or  anticipative incident takes place.



16.
Financing termination
   

16.1
The customer confirms that the nature of financing under this agreement is
short-time, and the bank has the right to audit the financing every year.
   

16.2
Although with the regulation of term 16.1 above, the loan bank has the right to
cancel or terminate the financing, or accelerate repayment of any or all unpaid
loan and require customer to pay it promptly, or modify any term of this
agreement, without reasons or notifying it to customer in advance.
   

17.
Transfer
   

17.1
The customer shall not transfer, divert, renew or dispose its right/obligation
or other benefits relating to its right or obligation under this agreement. The
loan bank may transfer its right/obligation under this agreement/any ancillary
document to other entity/person any time by sending transfer notice to the
customer, and the customer agrees that the notice of transfer can be in any
written form that loan bank may use, and needs no customer’s permit or approval.
Although the transfer occurs, this agreement/any ancillary document will
continuously take effectiveness for customer and customer agrees and accepts the
binding of this contract/any ancillary document. The loan bank may provide the
copy of this agreement and disclose any information under this
agreement/ancillary documents or any information from this agreement/ancillary
document to the entity/person whoever is intended or has already reached an
agreement with the loan for transfer or participation or other agreements
related to this agreement/ancillary documents.


 
 

--------------------------------------------------------------------------------

 


18.
Information disclosure
   

18.1
Under confidential use purpose by the loan bank(including but not limited to
data processing, statistic, risk analysis and credit monitoring and tracing),
the customer agrees the loan bank to disclose relevant information( including
but not limited to any information comes from loan behavior credit evaluation
and assessment purpose) about the customer or the financing to loan bank’s
branch, subsidiary company, parent company, related organization, representative
office, agent or any third party (hereinafter referred to as “relevant party”)
chose by the loan bank. The customer shall urge the guarantor to agree and
comply with the above information disclosing clause. The loan bank and its
related parties shall comply with the requirements of any applicable laws,
regulations or rules, court, supervisory authority or judicial procedure to
disclose information.
   

19.
Applicable laws and judicial jurisdiction
   

19.1
This agreement is applicable to Chinese law and be explained by it. The Chinese
court where the loan bank locates has the with non-exclusive jurisdiction to any
dispute arising from this agreement or related to this agreement.
   

20.
Telephone or fax indication
   

Unless agreed by both parties, the loan bank has no obligation to perform or
accept any instruction from customer by oral or fax. Under any circumstances,
the loan bank will take no responsibility in any of customer losses resulted
from bank’s misunderstanding due to ambiguous, difficult identified or unclear
instruction.

   
21.
Independence of clause
   

21.1
Any invalid, illegal or unenforceable clause under this agreement or ancillary
documents shall not influence other valid, legal and enforceable clause under
this agreement or ancillary documents.

 

--------------------------------------------------------------------------------


 
22.
Non-waiver, modification
   

22.1
The loan bank’s failure or defer in exercise its right under this agreement or
any ancillary documents shall not affect its right and shall not be taken as its
waiver. Any exemption for one breach behavior/event under this agreement or
ancillary documents shall not be taken as the exemption for other breach
behavior/event. Under any circumstances, any clause modification or exemption of
this agreement or any ancillary documents shall come into force only after
getting loan bank’s written signature.
   

23.
Language
   

23.1
This agreement shall be signed both in Chinese and English with identical
effects.  If there is any conflict in language, the Chinese version shall
prevail.
   

Attachment
 
General precondition
 
According to the term 3 of the general terms and conditions of Financing
Agreement, every time before using the financing money, all of the following
conditions should be met and be satisfied by loan bank,
 
1. The loan bank has received the following documents from customer,
 
(a) Copy of Articles of Incorporations and any of its amendment;
 
(b) Copy of valid and legal business license
 
(c) The board of director’s resolution, including agreeing and authorizing the
customer to make financing and sign this agreement or any ancillary documents
 
(d) Customer’s authorization to one or several personnel to sign this agreement
or any ancillary documents, and the signature sample of the authorized
person(s).
 
2. Any and all subsidiary documents are signed in the forms and contents that
satisfy loan bank, and have been received by loan bank.
 
3. The intended date of providing a loan, or issue of letter of credit/letter of
guarantee is the loan bank’s business day
 
3. Other documents to be required by loan bank in any time.

 
 

--------------------------------------------------------------------------------

 